DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/05/2021.
In the instant Amendment, claims 1, 9 and 17 are independent claims; claims 1, 2, 4, 7, 9, 10, 12, 15, 17, 18 and 20 are amended; Claims 1-20 have been examined and are pending. THIS ACTION IS MADE FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 10-16 (line 1) recite the limitation “the apparatus.” There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
The claim objection to claim 10 has been withdrawn. 
Applicant’s arguments with respect to claim (s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Yang,” CN 105635174, see Google Patents Translation) in view of Caplin et al (“Caplin,” US 20040267946). 

Regarding claim 1, Yang discloses a method applied on a mobile terminal device and comprising:
obtaining, from a service device, a device identifier of the service device, wherein the service device is configured to provide a service based on a digital password; (Yang, Page 7, Lines 18-50, Embodiment 2 describes obtaining from a server, a device ID of the server where the server provides a service based on a password as described on Page 4, Lines 34-40)
uploading the device identifier of the service device to a server that is in communication with the service device and the mobile terminal device and stores registration information of service devices, to cause the server to perform validity verification on the device identifier of the service device; (Yang, Page 7, Lines 18-50, Embodiment 2 describes uploading the device ID of the server that is in communication with the server and the mobile phone and stores the registration information of the servers to cause the server to perform verification of the device ID of the server; Page 4, Lines 34-40 describes use of a password)
in response to receiving a result of the validity verification from the server indicating the device identifier of the service device is valid, collecting identity feature information of a user that is to obtain the service from the service device; (Yang, Page 7, Lines 18-50, Embodiment 2 describes getting a result of the verification from the server showing the device ID of the server is valid and gathering feature information of the user to get the service from the server; Page 4, Lines 34-40 describes use of a password)
uploading the identity feature information of the user to the server, to cause the server to perform identity verification on the user based on the identity feature information; (Yang, Page 7, Lines 18-50, Embodiment 2 describes uploading the feature information of the user to the server to cause the server to perform identity verification on the user based on the feature information; Page 4, Lines 34-40 describes use of a password)
obtaining the digital password issued by the server in response to the identity verification being successful, wherein the digital password is configured to be used by the user to obtain the service provided by the service device; (Yang, Page 7, Lines 18-50, Embodiment 2 and Page 4, Lines 34-40 describes obtaining the password issued by the server in response to verification being granted wherein the password is used by the user to obtain the service provided by the server)
Yang fails to explicitly disclose sending the digital password to the service device, wherein the service device uploads the digital password to the server for the server to validate the digital password; and the service device provides the service when a result of the validation of the digital password by the server is valid. 
However, in an analogous art, Caplin discloses sending the digital password to the service device, wherein the service device uploads the digital password to the server for the server to validate the digital password; (Caplin, FIG 7 on the client side, S13 connect to data server; s14 send password and userid to data server then on the data server side, S15, extract web server name from userid, s16 retrieve public key from database; s17, validate password, s18 is validation successful?, s20, previously used? s20, if no then datestamp ok? s22, add password to log, s23, download data to client; FIG 2 describes the data can be news and features from website.com or live stock prices from a datasource.com; also see paragraphs [0014] and [0038]-[0041]). 
and the service device provides the service when a result of the validation of the digital password by the server is valid (Caplin, FIG 7 on the client side, S13 connect to data server; s14 send password and userid to data server then on the data server side, S15, extract web server name from userid, s16 retrieve public key from database; s17, validate password, s18 is validation successful?, s20, previously used? s20, if no then datestamp ok? s22, add password to log, s23, download data to client; FIG 2 describes the data can be news and features from website.com or live stock prices from a datasource.com; also see paragraphs [0014] and [0038]-[0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Caplin with the method and system of Yang to include sending the digital password to the service device, wherein the service device uploads the digital password to the server for the server to validate the digital password; and the service device provides the service when a result of the validation of the digital password by the server is valid. One would have been motivated to control access to a server which provides real-time information over the Internet, for incorporation into a website downloaded by a client from a separate server (Caplin, [0001]). 

Regarding claim 2, Yang and Caplin disclose the method according to claim 1. 
Yang further discloses wherein obtaining, from the service device, the device identifier of the service device comprises:
establishing short-range wireless communication with the service device to obtain the device identifier transmitted by the service device, (Yang, Page 5, Lines 15-16)

Regarding claim 3, Yang and Caplin disclose the method according to claim 2. 
Yang further discloses wherein the short-range wireless communication comprises Bluetooth communication, infrared communication, wireless local area network, WI-FI, Ultra-Wide Band communication, Zigbee communication, or near-field communication, (Yang, Page 5, NFC)

Regarding claim 4, Yang and Caplin disclose the method according to claim 1. 
Yang further discloses wherein obtaining, from the service device, the device identifier of the service device comprises:
scanning a graphic code provided by the service device to obtain the device identifier of the service device, (Yang, Page 5, Line 13, scanning quick response code)

Regarding claim 9, claim 9 is directed a mobile terminal device. Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 10, claim 10 is directed the apparatus according to claim 9. Claim 10 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 11, claim 11 is directed the apparatus according to claim 10. Claim 11 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 12, claim 12 is directed the apparatus according to claim 9. Claim 12 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 17, claim 17 is directed a non-transitory computer-readable storage medium. Claim 17 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 18, claim 18 is directed the non-transitory computer-readable storage medium according to claim 17. Claim 18 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 19, claim 19 is directed the non-transitory computer-readable storage medium according to claim 17. Claim 19 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 20, claim 20 is directed the non-transitory computer-readable storage medium according to claim 17. Claim 20 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Yang,” CN 105635174) in view of Caplin et al (“Caplin,” US 20040267946) and further in view of Gopi et al ("Gopi," US 20070214492). 

Regarding claim 5, Yang and Caplin disclose the method according to claim 1.  	Yang fails to explicitly disclose wherein the identity feature information comprises biometric information.
However in an analogous art, Gopi discloses wherein the identity feature information comprises biometric information, (Gopi, [0064], biometric data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopi with the method and system of Yang and Caplin to include wherein the identity feature information comprises biometric information. One would have been motivated to provide identity verification or authentication (Gopi, [0064]). 

Regarding claim 6, Yang and Caplin disclose the method according to claim 5. 
Yang fails to explicitly disclose wherein the biometric information comprises a fingerprint, a palmprint, an iris, an eyeprint, a face, a sound wave, a brain wave, or a combination thereof.
(Gopi, [0064], fingerprints).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gopi with the method and system of Yang and Caplin to include wherein the biometric information comprises a fingerprint, a palmprint, an iris, an eyeprint, a face, a sound wave, a brain wave, or a combination thereof. One would have been motivated to provide identity verification or authentication (Gopi, [0064]). 

Regarding claim 13, claim 13 is directed the apparatus according to claim 9. Claim 13 is similar in scope to claim 5 and is therefore rejected under similar rationale.

	Regarding claim 14, claim 14 is directed the apparatus according to claim 13. Claim 14 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Yang,” CN 105635174) in view of Caplin et al ("Caplin," US 20040267946) and further in view of McDowell et al ("McDowell," US 20160330183). 

Regarding claim 7, Yang and Caplin disclose the method according to claim 1. 
Yang fails to explicitly disclose wherein the device identifier comprises a static device identifier or a dynamic device identifier.
(McDowell, [0055], dynamic device identifier)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McDowell with the method and system of Yang and Caplin to include wherein the device identifier comprises a static device identifier and/or a dynamic device identifier. One would have been motivated to strengthen authentication to one or more relying party entities such as cloud based entities (McDowell, [0055]). 

Regarding claim 8, Yang and Caplin disclose the method according to claim 7. 
Yang fails to explicitly disclose wherein the dynamic device identifier comprises a dynamic token.
However, in an analogous art, McDowell discloses wherein the dynamic device identifier comprises a dynamic token (McDowell, [0055], dynamic device identifier; [0069], token)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McDowell with the method and system of Yang and Caplin to include wherein the device identifier comprises a static device identifier and/or a dynamic device identifier. One would have been motivated to strengthen authentication to one or more relying party entities such as cloud based entities (McDowell, [0055]). 

Regarding claim 15, claim 15 is directed the apparatus according to claim 9. Claim 15 is similar in scope to claim 7 and is therefore rejected under similar rationale.

Regarding claim 16, claim 16 is directed the apparatus according to claim 15. Claim 16 is similar in scope to claim 8 and is therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-3774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439